Exhibit 99.2 HEALTH GURU MEDIA, INC. AND SUBSIDIARY NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 HEALTH GURU MEDIA, INC. AND SUBSIDIARY INDEX TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2013 Condensed Consolidated Financial Statements Health Guru: a. Unaudited Condensed Consolidated Balance Sheets at September 30, 2013 and December 31, 2012 F-1 b. Unaudited Condensed Consolidated Statements of Operations for the Nine Months Ended September 30, 2013 and 2012 F-2 c. Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 F-3 d. Notes to the Unaudited Condensed Consolidated Financial Statements F-4 HEALTH GURU MEDIA, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization Security deposits Intangible asset - domain name Goodwill - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Current portion of note payable Total current liabilities Note payable, less current portion Other liabilities Total liabilities Stockholders' (deficit) equity: Preferred stock, Series A-1; $.0001 par value; 91,550,505 shares authorized; 69,633,266 shares issued and outstanding at September 30, 2013 and December 31, 2012 Preferred stock, Series A-2;$.0001 par value; 2,416,745 shares authorized; 4,245,983 shares issued and outstanding at September 30, 2013 and December 31, 2012. Preferred stock, Series B-1;$.0001 par value; 28,359,555 shares authorized; 28,359,555 shares issued and outstanding at September 30, 2013 and December 31, 2012. Common stock, $.0001 par value; 171,500,000 shares authorized; 425,299 shares issued and outstanding at September 30, 2013 and December 31, 2012. 42 42 Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. F-1 HEALTH GURU MEDIA, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED For the nine months ended September 30, Net revenue $ $ Cost of revenue Gross profit Operating expenses: Officers' salaries Salaries Marketing and promotion General and administrative Impairment charge to write down intangible assets - Gain - adjustment to contingent obligation to Skyword ) - Depreciation and amortization Total operating expenses Loss From Operations ) ) Interest Expense Net Loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. F-2 HEALTH GURU MEDIA, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED For the nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Impairment of intangible assets - Gain on decrease of earnout liability ) - Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) Increase in prepaid expenses, and other current assets ) ) Decrease in security deposits Increase in accounts payable and accrued expenses (Decrease) increase in deferred revenue ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net advances from note payable Net proceeds from the issuance of stock options - 91 Net proceeds from issuance of common and preferred stock - NET CASH PROVIDED BY FINANCING ACTIVITIES Net decrease in cash and cash equivalents ) ) Cash and cash equivalents- beginning of year Cash and cash equivalents- end of year $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Interest $ $ Supplemental non-cash investing and financing activity - acquisition of Gather: Assets acquired and liabilities assumed: Property and equipment $
